DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 102/103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments relate solely to the fact that none of the previous prior art references teach the amended limitation of “the processor further generates the physiological information comprising condition of valves of heart, condition of three major vessels of heart, condition of cardiomegaly and level of arterial stiffness according to the electrocardiography and the arterial pressure pulse”.  The new 103 rejection addresses these new limitations; see below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 9 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

[Claim 1] The limitation “the processor further generates the physiological information comprising condition of valves of heart, condition of three major vessels of heart, condition of cardiomegaly and level of arterial stiffness according to the electrocardiography and the arterial pressure pulse” fails the written description requirement.  Applicant is seemingly claiming a computer implemented function, but has given absolutely no guidance in the specification as to how this function is achieved.  How does a processor take the information generated from an ECG and arterial 
[Claim 16] The limitation “wherein the physiological information is adapted to exam condition of cerebral neuron activation, condition of neurovascular coupling, hemoglobin (Hb), oxygenated hemoglobin (HbO2), oxyhemoglobin (HbO) and deoxyhemoglobin (HbR), quantify and estimate condition of cerebral cognition function and quantify dementia and Parkinson's disease” fails the written description requirement.  Similar to the explanation given above for claim 1, applicant has provided no details, explanation or description related to how the device functions to achieve any of this. 

Claims 1, 2, 9 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The 
[Claims 1 and 16] It is the examiner’s position that these claims also fail to comply with the enablement requirement (for similar reasons addressed above, in relation to the written description requirement).  It is noted that the breadth of the claim is “construed broadly to cover any and all embodiments that perform the recited function. Because such a claim encompasses all devices or structures that perform the recited function, there is a concern regarding whether the applicant's disclosure sufficiently enables the full scope of protection sought by the claim”; MPEP 2161.01.  It is also noted that there is zero direction or examples given by applicant on how to make/use a device that functions in the claimed way. Based on these factors, the examiner contends that undue experimentation is required to realize the full scope of the claims.  

If in response to these rejections, applicant’s position is that calculating/generating this particular information is so routine, convention and well-known that they don’t have to describe how it is achieved, then the examiner takes a similar position/approach in rejecting the claims under prior art; see 103 rejection below. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitation “the processor further generates the physiological information…” is indefinite as it claims a product (processor) and process of using (generates) that product in the same claim, which is improper; MPEP 2173.05(p).   Furthermore, since this limitation relates to a processor, it is unclear if this relates to a specific configuration of the processor, i.e. the processor being specifically programmed to function in the claimed manner, or a mere capability of a processor.  For examination purposes, the examiner contends that this relates to mere capability. 
[Claim 16] The limitation “wherein the physiological information is adapted to exam condition of cerebral neuron activation, condition of neurovascular coupling, hemoglobin (Hb), oxygenated hemoglobin (HbO2), oxyhemoglobin (HbO) and deoxyhemoglobin (HbR), quantify and estimate condition of cerebral cognition function and quantify dementia and Parkinson's disease” is indefinite.  First and foremost, this limitation is grammatically confusing, specifically what does “information is adapted to exam condition” mean, as it seemingly makes no sense?  Furthermore, how can information be adapted to do anything?  Information is merely data, i.e. numbers, word, etc., it is unclear how information can be adapted to perform any function, let alone examination of something?  Specifically, if you have this information can’t it be used however you want?  It is unclear if/how this limitation further limits the structure of the device and what structural element is being limited, as this limitation 
Furthermore, similar to claim 1 above, the limitation of “quantify and estimate condition” is related to a product and process of using in the same claim; MPEP 2173.05(p).  Furthermore, it is unclear if/how this further limits the structure of the claimed device and what specific structure is being limited.  What structural element quantifies and estimates these conditions, as information simply cannot quantify or estimate anything?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0178807 to Farahbakhshian in view of US 2013/0158364 to Hayn et al., as evidenced by “Electrocardiography” and “Pulse Pressure” (See attached NPL) .
[Claim 1] Farahbakhshian discloses an intelligent examination device (Fig. 1), comprising: a processor (control unit 9); an electrode apparatus (body function sensors 8), electrically connected to the processor, and comprising a first electrode and a second electrode, respectively adapted to contact a human body to form a detection loop through conduction of the human body (“a body conductivity sensor connected to 
Farahbakhshian but fails to disclose ECG measurement information.  In the same field of endeavor, Hayn discloses a similar full body examination device that includes both a blood pressure measurement module and an ECG (Pars 0020 and 0038).   Therefore, it would have been obvious to one of ordinary skill in the art to include an ECG sensor, as taught by Hayn, in the device taught by Farahbakhshian, as a known vital body parameter that is pertinent/useful in determining/assessing a person’s overall health.
It is emphasized that Hayn specifically teaches “control module 12 can be designed to calculate characteristics and/or further information in respect of the patient, Characteristics and the fundamentals of calculating the latter are well known. In general, a characteristic is an index serving to quantify the measured vital parameters. The characteristic is based on a prescription/definition for the quantitatively reproducible measurement of the measured vital parameters. The characteristics can be defined in the device 1 or in the control module 12. After measuring the vital parameters, the characteristics are calculated by the device 1 or the control module 12. The calculated characteristics can display further information in respect of the state of the patient and/or can be used to calculate further information in respect of the state of the patient. In the following text, a few characteristics and their use are listed in an exemplary (but not exhaustive) fashion…. A person skilled in the art is aware of the breadth of variation when defining and calculating characteristics. The present disclosure can therefore be used in respect of any suitable characteristic.” (Pars 0031-32).  While neither Hayn or Farahbakhshian explicitly teach using the ECG and/or arterial pressure pulse to calculate/generate information related to the claimed conditions, the disclosure of Hayn (recited above) makes it clear that it would be obvious to calculate/generate any “suitable”, i.e. well-known, common or conventional, characteristics with the measurements obtained.  The examiner takes official notice that the claimed “condition of valves of heart, condition of three major vessels of heart, condition of cardiomegaly and level of arterial stiffness” are well-known characteristics calculated from ECG and arterial pulse measurements.  To further support this position, the examiner has included NPL related to ECG (see “Diagnosis” section) and arterial pressure pulse (see 
[Claim 9] Farahbakhshian discloses a communication device (12; Par 0061).
[Claim 13] Farahbakhshian discloses a stereoscopic camera (Par 0073) which inherently includes at least two lenses (https://en.wikipedia.org/wiki/Stereo_camera), as well as combining multiple images to form a complete 3D image of the body, i.e. biological appearance image (Par 0081).
[Claim 14] Farahbakhshian discloses an infrared camera (7) that generates a 3D thermal image map (Pars 0063, 0065, 0070 and 0077). 
[Claim 15] As discussed above, Farahbakhshian explicitly teaches a single pair of electrodes, i.e. body conductivity sensors located on each of the foot positions, but fails to explicitly teach a plurality of pairs of electrodes.  This is considered a mere duplication of parts and it would have been obvious to one of ordinary skill in the art at the time of the invention to include a plurality of pairs of electrodes to measure various physiological conditions at various locations on the user.  Furthermore, .in the same field of endeavor, Hayn discloses a similar full body examination device that includes a plurality of pairs of electrodes (1_13, 1_20 and 1_21; Par 0038).  Therefore, it would have been obvious to include a plurality of pairs of electrodes, as taught by Hayn, in the device taught by Farahbakhshian, as a known way to measure different vital parameters or the same vital parameters at different locations of a user’s body, as taught by Hayn. 
. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Farahbakhshian and Hayn as applied to claim 1 above, and in view of US 2017/0135617 to Alasirnio et al. and further in view of US 2016/0262625 to Lawrenson et al.
Farahbakhshian is discussed above and teaches a blood oxygen saturation sensor (8; Par 0060) that is separate from the stereo imaging device.  It is well understood that such a sensor, i.e. pulse oximeter, uses light directed toward and reflected from tissue to determine blood oxygen saturation.  However, because the reference discloses this as a separate sensor, it fails to explicitly teach that the feedback image from this light source is captured by the stereoscopic imaging apparatus (5).  However, in the same field of endeavor, Alasirnio makes it clear that a stereo imaging device (Figs. 9-12, Pars 0049-54) can be used in pulse oximetry applications (Pars 0006 and 0061-68).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the stereoscopic imaging device taught by Farahbakhshian to receive light that can then be used to obtain/determine blood oxygen 
The references are silent with regards to a processor that captures a plurality of images of the blood vessel to determine/calculate expansion or shrinkage of a blood vessel.  However, in the same field of endeavor, specifically diagnostic devices, Lawrenson teaches that it is known to compare two images of blood vessels taken at different times to determine a change in the diameter, i.e. expansion or shrinkage, as this is known to be particularly relevant in assessing whether the rate of blood flow and/or blood pressure changes over time (Par 0043).  Therefore, it would have been obvious to modify Farahbakhshian, Hayn and Alasirnio to include a processor that compares multiple images to determine a change in a blood vessel’s diameter, i.e. shrinkage or expansion, as this change in width/diameter of a blood vessel can assess whether the rate of blood flow and/or the blood pressure changes over time, as taught by Lawrenson (Par 0043).  Clearly, both Farahbakhshian and Hayn are concerned with measuring a person’s blood pressure and it therefore it would be obvious to determine any changes in blood pressure, in order to assess a person’s overall health and any related progress or deterioration.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792